Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, involve the proper dutiable value of certain rayon and wool wearing apparel imported from Japan.
Counsel for the respective parties have agreed that certain items of the merchandise consist of rayon articles similar in all material respects to those the subject of United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and that the issue and the conditions as to the market value are the same as the issue aiid the conditions in the cited case, and that record has been admitted in evidence in this case.
Upon the agreed facts and following the cited authority, I find and hold the proper dutiable export values of the items of merchandise marked “A” and checked JWT on the invoices are the appraised values, less any additions made by the importer by reason of the so-called Japanese consumption tax, to meet advances made by the appraiser in similar cases.
Judgment will be rendered accordingly.